UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- 6325 Dreyfus Midcap Index Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 7/31/2009 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Midcap Index Fund, Inc. July 31, 2009 (Unaudited) Common Stocks96.3% Shares Value ($) Consumer Discretionary15.2% 99 Cents Only Stores 92,662 a 1,357,498 Aaron's 109,210 a 2,999,999 Advance Auto Parts 193,049 8,924,655 Aeropostale 136,262 a,b 4,959,937 American Eagle Outfitters 419,539 6,037,166 American Greetings, Cl. A 79,333 1,251,081 AnnTaylor Stores 116,573 a,b 1,407,036 Barnes & Noble 75,166 a 1,731,073 Blyth 12,237 519,216 Bob Evans Farms 62,918 a 1,825,880 BorgWarner 236,797 a 7,859,292 Boyd Gaming 115,550 a 1,061,904 Brink's Home Security Holdings 83,001 b 2,475,090 Brinker International 207,798 3,457,759 Callaway Golf 127,825 a 814,245 Career Education 150,275 a,b 3,444,303 Carmax 447,973 a,b 7,225,804 Cheesecake Factory 121,205 a,b 2,347,741 Chico's FAS 360,763 a,b 4,137,952 Chipotle Mexican Grill, Cl. A 64,760 a,b 6,076,431 Coldwater Creek 94,400 a,b 692,896 Collective Brands 130,683 a,b 2,080,473 Corinthian Colleges 177,147 a,b 2,735,150 Dick's Sporting Goods 173,942 b 3,452,749 Dollar Tree 182,684 b 8,425,386 DreamWorks Animation SKG, Cl. A 151,655 b 4,778,649 Foot Locker 315,345 3,494,023 Fossil 90,978 b 2,396,360 Gentex 280,211 4,194,759 Guess? 119,828 a 3,483,400 Hanesbrands 192,812 b 3,836,959 Harte-Hanks 76,880 a 831,842 International Speedway, Cl. A 54,943 1,404,892 ITT Educational Services 63,108 a,b 6,143,564 J Crew Group 105,699 a,b 2,976,484 John Wiley & Sons, Cl. A 84,821 2,704,942 Krispy Kreme Doughnuts (Warrants 3/2/12) 6,401 b 384 Lamar Advertising, Cl. A 155,027 a,b 3,261,768 Life Time Fitness 71,222 a,b 1,812,600 LKQ 285,129 a,b 5,115,214 Marvel Entertainment 98,989 b 3,916,005 Matthews International, Cl. A 60,531 1,892,199 MDC Holdings 75,317 2,654,171 Mohawk Industries 114,171 a,b 5,888,940 NetFlix 83,368 a,b 3,663,190 NVR 11,761 b 7,070,125 Panera Bread, Cl. A 63,331 a,b 3,480,672 PetSmart 256,244 5,732,178 Phillips-Van Heusen 104,827 3,708,779 Priceline.com 84,633 a,b 10,970,129 Regis 112,361 1,534,851 Rent-A-Center 132,195 b 2,744,368 Ross Stores 257,521 11,354,101 Ryland Group 88,404 a 1,765,428 Saks 290,004 a,b 1,484,820 Scholastic 50,694 a 1,143,150 Scientific Games, Cl. A 128,748 b 2,320,039 Service Corporation International 510,991 3,229,463 Sotheby's 133,113 a 2,006,013 Strayer Education 28,489 a 6,050,494 Thor Industries 72,539 a 1,734,407 Timberland, Cl. A 91,062 b 1,242,086 Toll Brothers 268,605 a,b 5,253,914 Tupperware Brands 127,446 4,342,085 Under Armour, Cl. A 75,253 a,b 1,827,895 Urban Outfitters 232,515 a,b 5,589,661 Warnaco Group 93,213 b 3,386,428 Wendy's/Arby's Group, Cl. A 850,616 3,895,821 Williams-Sonoma 175,316 a 2,464,943 WMS Industries 99,505 a,b 3,598,101 Consumer Staples3.8% Alberto-Culver 173,640 4,448,657 BJ's Wholesale Club 112,935 a,b 3,766,382 Church & Dwight 142,700 8,416,446 Corn Products International 151,710 a 4,247,880 Energizer Holdings 140,807 b 9,020,096 Flowers Foods 159,797 a 3,776,003 Hansen Natural 147,365 a,b 4,569,789 Lancaster Colony 39,252 1,787,536 NBTY 112,073 b 4,057,043 PepsiAmericas 114,027 3,053,643 Ralcorp Holdings 114,977 b 7,302,189 Ruddick 77,518 a 1,821,673 Smithfield Foods 241,828 a,b 3,276,769 Tootsie Roll Industries 52,753 a 1,273,985 Universal 49,483 a 1,883,818 Energy6.1% Arch Coal 327,434 a 5,700,626 Bill Barrett 75,955 a,b 2,399,418 Cimarex Energy 169,389 a 6,060,738 Comstock Resources 94,571 a,b 3,640,983 Encore Acquisition 107,408 b 3,823,725 Exterran Holdings 127,292 a,b 2,213,608 Forest Oil 226,686 a,b 3,819,659 Frontier Oil 213,336 a 2,965,370 Helix Energy Solutions Group 200,506 a,b 2,103,308 Helmerich & Payne 214,316 a 7,363,898 Mariner Energy 204,405 a,b 2,450,816 Newfield Exploration 269,467 b 10,598,137 Oceaneering International 111,251 b 5,664,901 Overseas Shipholding Group 47,856 a 1,643,854 Patriot Coal 144,374 a,b 1,208,410 Patterson-UTI Energy 312,012 a 4,308,886 Plains Exploration & Production 247,766 b 7,098,496 Pride International 352,691 a,b 8,841,963 Quicksilver Resources 230,776 a,b 2,644,693 Southern Union 252,273 4,889,051 Superior Energy Services 159,132 b 2,640,000 Tidewater 105,146 4,731,570 Unit 96,806 a,b 3,067,782 Financial17.2% Affiliated Managers Group 83,923 a,b 5,540,596 Alexandria Real Estate Equities 80,166 a 3,055,126 AMB Property 297,273 a 5,888,978 American Financial Group 153,108 3,734,304 AmeriCredit 270,256 a,b 4,240,317 Apollo Investment 281,773 a 2,006,224 Arthur J. Gallagher & Co. 203,801 4,667,043 Associated Banc-Corp 260,199 a 2,820,557 Astoria Financial 167,552 a 1,626,930 BancorpSouth 147,582 a 3,320,595 Bank of Hawaii 97,293 a 3,733,132 BRE Properties 104,383 a 2,477,009 Brown & Brown 236,033 4,527,113 Camden Property Trust 130,442 3,849,343 Cathay General Bancorp 98,074 a 894,435 City National 87,272 a 3,442,008 Commerce Bancshares 135,077 4,951,923 Corporate Office Properties Trust 116,761 a 3,959,366 Cousins Properties 87,881 a 757,534 Cullen/Frost Bankers 120,837 a 5,803,801 Duke Realty 455,361 a 4,321,376 Eaton Vance 237,625 a 6,800,827 Equity One 72,686 a 1,093,924 Essex Property Trust 55,870 a 3,632,109 Everest Re Group 125,010 10,028,302 Federal Realty Investment Trust 120,149 a 6,854,500 Fidelity National Financial, Cl. A 477,299 6,849,241 First American 189,578 5,602,030 First Niagara Financial Group 304,744 4,007,384 FirstMerit 166,867 3,117,076 Fulton Financial 346,747 a 2,344,010 Hanover Insurance Group 104,022 4,089,105 HCC Insurance Holdings 228,117 5,725,737 Highwoods Properties 144,183 a 3,692,527 Horace Mann Educators 80,300 911,405 Hospitality Properties Trust 227,061 a 3,585,293 International Bancshares 101,126 a 1,332,841 Jefferies Group 257,383 a,b 5,883,775 Jones Lang LaSalle 84,007 a 3,188,906 Liberty Property Trust 214,669 5,961,358 Macerich 161,135 a 3,169,520 Mack-Cali Realty 159,185 4,442,853 Mercury General 72,530 2,543,627 Nationwide Health Properties 208,593 a 6,053,369 New York Community Bancorp 701,552 7,674,979 NewAlliance Bancshares 217,524 2,664,669 Old Republic International 489,192 5,058,245 Omega Healthcare Investors 167,842 a 2,804,640 PacWest Bancorp 48,438 a 778,883 Potlatch 81,037 a 2,396,264 Protective Life 174,480 2,608,476 Raymond James Financial 200,357 a 4,111,326 Rayonier 160,586 a 6,261,248 Realty Income 212,160 a 5,002,733 Regency Centers 162,687 a 5,218,999 Reinsurance Group of America 147,949 6,139,884 SEI Investments 271,733 5,135,754 SL Green Realty 156,311 a 4,029,698 StanCorp Financial Group 99,814 3,435,598 SVB Financial Group 67,248 a,b 2,370,492 Synovus Financial 556,460 a 1,953,175 TCF Financial 229,499 a 3,245,116 Trustmark 99,438 a 1,978,816 UDR 306,289 a 3,200,720 Unitrin 97,461 1,285,511 Valley National Bancorp 288,576 a 3,670,687 W.R. Berkley 279,679 6,496,943 Waddell & Reed Financial, Cl. A 175,023 4,965,403 Washington Federal 179,392 a 2,498,931 Webster Financial Corp. 130,139 a 1,471,872 Weingarten Realty Investors Trust 216,679 a 3,343,357 Westamerica Bancorporation 59,426 a 3,105,603 Wilmington Trust 141,321 a 1,623,778 Health Care11.9% Affymetrix 142,300 b 1,257,932 Beckman Coulter 128,294 8,081,239 Bio-Rad Laboratories, Cl. A 39,006 b 3,020,625 Cerner 137,475 a,b 8,946,873 Charles River Laboratories International 134,437 a,b 4,445,832 Community Health Systems 188,062 a,b 5,325,916 Covance 129,929 a,b 7,165,584 Edwards Lifesciences 113,814 b 7,444,574 Endo Pharmaceuticals Holdings 238,288 b 5,006,431 Gen-Probe 105,906 a,b 3,931,231 Health Management Associates, Cl. A 495,000 a,b 2,984,850 Health Net 211,374 b 2,859,890 Henry Schein 183,226 b 9,414,152 Hill-Rom Holdings 123,846 a 2,122,720 Hologic 521,372 b 7,658,955 IDEXX Laboratories 119,980 a,b 5,977,404 Immucor 138,985 a,b 2,315,490 Kindred Healthcare 60,500 b 849,420 Kinetic Concepts 110,976 a,b 3,509,061 LifePoint Hospitals 110,660 a,b 3,060,856 Lincare Holdings 140,023 a,b 3,665,802 Masimo 98,420 a,b 2,406,369 Medicis Pharmaceutical, Cl. A 112,242 a 1,921,583 Mettler-Toledo International 68,458 b 5,754,579 Omnicare 211,906 a 5,058,196 OSI Pharmaceuticals 117,958 a,b 3,985,801 Owens & Minor 84,745 a 3,754,204 Perrigo 157,919 a 4,285,922 Pharmaceutical Product Development 239,718 a 4,978,943 Psychiatric Solutions 114,534 a,b 3,094,709 Resmed 153,183 b 6,280,503 Sepracor 222,388 a,b 3,858,432 STERIS 116,615 a 3,274,549 Techne 75,735 4,833,408 Teleflex 80,880 3,879,005 Thoratec 114,943 a,b 2,889,667 United Therapeutics 47,357 a,b 4,386,205 Universal Health Services, Cl. B 99,847 5,552,492 Valeant Pharmaceuticals International 167,169 a,b 4,312,960 Varian 57,357 b 2,911,441 VCA Antech 172,278 a,b 4,406,871 Vertex Pharmaceuticals 351,668 b 12,663,565 WellCare Health Plans 85,262 a,b 1,897,932 Industrial14.1% Aecom Technology 186,373 b 6,038,485 AGCO 187,918 a,b 5,911,900 AirTran Holdings 237,150 a,b 1,716,966 Alaska Air Group 71,679 a,b 1,652,918 Alexander & Baldwin 81,918 a 2,393,644 Alliant Techsystems 66,656 a,b 5,247,160 AMETEK 218,310 7,064,512 BE Aerospace 205,700 b 3,324,112 Brink's 80,664 2,190,028 Bucyrus International 152,825 a 4,505,281 Carlisle Cos. 124,694 3,906,663 Clean Harbors 39,932 a,b 2,083,252 Con-way 94,246 4,292,905 Copart 130,026 b 4,591,218 Corporate Executive Board 67,328 1,264,420 Corrections Corp. of America 234,282 b 4,043,707 Crane 95,898 2,034,956 Deluxe 101,222 1,584,124 Donaldson 156,908 a 5,964,073 Dycom Industries 79,500 b 1,012,035 Federal Signal 96,263 852,890 FTI Consulting 104,375 a,b 5,681,131 GATX 96,152 a 2,424,953 Graco 121,971 a 3,017,563 Granite Construction 67,772 a 2,296,115 Harsco 163,291 4,492,135 Herman Miller 110,312 1,832,282 HNI 92,070 a 2,051,320 Hubbell, Cl. B 114,732 4,281,798 IDEX 164,147 4,477,930 JB Hunt Transport Services 166,661 4,658,175 JetBlue Airways 415,107 a,b 2,121,197 Joy Global 207,715 7,722,844 Kansas City Southern 186,438 b 3,786,556 KBR 326,198 6,912,136 Kelly Services, Cl. A 55,685 654,856 Kennametal 149,009 3,176,872 Korn/Ferry International 91,691 a,b 1,275,422 Landstar System 104,448 3,831,153 Lennox International 95,879 3,341,383 Lincoln Electric Holdings 84,847 a 3,595,816 Manpower 159,220 7,634,599 Mine Safety Appliances 58,840 a 1,652,816 MPS Group 182,715 b 1,580,485 MSC Industrial Direct, Cl. A 91,307 a 3,582,887 Navigant Consulting 94,783 b 1,127,918 Nordson 67,515 a 3,031,423 Oshkosh 151,705 a 4,164,302 Pentair 199,838 a 5,459,574 Rollins 81,876 1,500,787 Roper Industries 183,987 a 8,798,258 Shaw Group 169,926 b 5,002,621 SPX 99,647 5,263,355 Terex 219,228 a,b 3,327,881 Thomas & Betts 106,138 b 2,827,516 Timken 173,388 3,533,647 Trinity Industries 157,526 a 2,199,063 United Rentals 120,160 a,b 897,595 URS 169,056 b 8,554,234 Valmont Industries 35,127 a 2,522,821 Wabtec 97,220 a 3,271,453 Waste Connections 162,868 b 4,594,506 Watson Wyatt Worldwide, Cl. A 86,770 3,239,992 Werner Enterprises 84,332 a 1,523,036 Woodward Governor 111,962 a 2,198,934 Information Technology14.1% 3Com 788,327 a,b 2,971,993 ACI Worldwide 69,750 b 1,051,132 Acxiom 138,100 1,332,665 ADC Telecommunications 191,330 a,b 1,392,882 ADTRAN 111,803 a 2,701,160 Advent Software 31,179 a,b 1,136,475 Alliance Data Systems 118,102 a,b 6,023,202 ANSYS 178,186 b 5,570,094 Arrow Electronics 243,150 b 6,265,975 Atmel 917,423 b 3,825,654 Avnet 307,034 b 7,491,630 Avocent 88,665 a,b 1,375,194 Broadridge Financial Solutions 285,277 4,926,734 Cadence Design Systems 536,330 b 3,164,347 CommScope 166,201 b 4,254,746 Cree 180,831 a,b 5,797,442 Diebold 134,802 3,736,711 Digital River 77,729 a,b 2,747,720 DST Systems 82,986 a,b 3,678,769 Equinix 76,065 a,b 6,216,792 F5 Networks 159,706 b 5,928,287 FactSet Research Systems 84,954 4,816,892 Fair Isaac 100,301 a 1,924,776 Fairchild Semiconductor International 245,655 2,169,134 Gartner 117,358 a,b 2,006,822 Global Payments 163,420 a 6,912,666 Hewitt Associates, Cl. A 169,682 b 5,078,582 Imation 61,900 a 562,052 Ingram Micro, Cl. A 329,093 b 5,535,344 Integrated Device Technology 334,776 b 2,266,433 International Rectifier 144,377 a,b 2,390,883 Intersil, Cl. A 248,785 3,575,040 Itron 81,236 a,b 4,238,082 Jack Henry & Associates 170,513 3,660,914 Lam Research 256,912 b 7,722,775 Lender Processing Services 171,008 5,845,053 ManTech International, Cl. A 41,398 a,b 2,206,513 Mentor Graphics 188,742 b 1,309,869 Metavante Technologies 183,139 b 5,640,681 Micros Systems 163,548 b 4,479,580 National Instruments 112,944 a 2,848,448 NCR 322,667 b 4,175,311 NeuStar, Cl. A 147,110 b 3,336,455 Palm 280,355 a,b 4,409,984 Parametric Technology 235,950 a,b 3,046,115 Plantronics 96,684 2,288,510 Polycom 170,604 a,b 4,051,845 Quest Software 124,654 b 1,837,400 RF Micro Devices 530,000 b 2,756,000 Rovi 166,686 b 4,360,506 SAIC 414,311 b 7,494,886 Semtech 124,423 a,b 2,289,383 Silicon Laboratories 90,938 b 3,894,875 SRA International, Cl. A 83,270 b 1,640,419 Sybase 169,067 b 6,052,599 Synopsys 293,003 b 5,854,200 Tech Data 102,233 b 3,570,999 Trimble Navigation 243,060 a,b 5,762,953 ValueClick 177,306 b 2,039,019 Vishay Intertechnology 379,934 b 2,701,331 Zebra Technologies, Cl. A 120,947 b 2,955,945 Materials7.1% Airgas 165,978 7,399,299 Albemarle 185,964 5,524,990 AptarGroup 137,757 4,810,474 Ashland 135,793 4,500,180 Cabot 129,549 2,370,747 Carpenter Technology 87,342 1,632,422 Cliffs Natural Resources 266,217 a 7,291,684 Commercial Metals 225,493 a 3,729,654 Cytec Industries 96,774 2,429,027 FMC 147,704 7,184,323 Greif, Cl. A 69,693 3,577,342 Louisiana-Pacific 184,200 a 777,324 Lubrizol 137,081 7,941,102 Martin Marietta Materials 90,479 a 7,787,528 Minerals Technologies 37,112 1,613,259 Olin 158,893 2,191,134 Packaging Corp. of America 208,573 a 4,102,631 Reliance Steel & Aluminum 129,744 4,373,670 RPM International 261,294 4,170,252 Scotts Miracle-Gro, Cl. A 89,564 a 3,497,474 Sensient Technologies 99,269 2,500,586 Sonoco Products 202,933 5,373,666 Steel Dynamics 380,317 a 6,221,986 Temple-Inland 215,200 a 3,370,032 Terra Industries 202,734 5,911,723 Valspar 203,901 5,162,773 Worthington Industries 118,571 a 1,567,509 Telecommunication Services.5% Cincinnati Bell 427,711 b 1,338,735 Syniverse Holdings 103,187 b 1,808,868 Telephone & Data Systems 204,446 5,262,440 Utilities6.3% AGL Resources 156,924 5,275,785 Alliant Energy 224,917 5,883,829 Aqua America 275,848 a 4,981,815 Black Hills 79,517 a 2,068,237 Cleco 123,006 a 2,914,012 DPL 235,766 5,646,596 Energen 145,767 6,023,092 Great Plains Energy 274,690 4,375,812 Hawaiian Electric Industries 186,263 a 3,328,520 IDACORP 96,035 a 2,662,090 MDU Resources Group 373,880 7,526,204 National Fuel Gas 161,656 6,560,000 NSTAR 217,082 a 6,968,332 NV Energy 476,605 5,480,958 OGE Energy 195,252 5,877,085 ONEOK 214,048 7,084,989 PNM Resources 171,233 2,089,043 UGI 220,109 5,819,682 Vectren 164,876 4,049,355 Westar Energy 221,056 4,348,172 WGL Holdings 102,051 3,379,929 Total Common Stocks (cost $1,718,165,811) Principal Short-Term Investments.4% Amount ($) Value ($) U.S. Treasury Bills 0.15%, 9/10/09 (cost $6,618,909) 6,620,000 c Other Investment3.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $56,804,000) 56,804,000 d Investment of Cash Collateral for Securities Loaned25.1% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $412,628,186) 412,628,186 d Total Investments (cost $2,194,216,906) 125.3% Liabilities, Less Cash and Receivables (25.3%) Net Assets 100.0% a All or a portion of these securities are on loan. At July 31, 2009, the total market value of the fund's securities on loan is $403,020,399 and the total market value of the collateral held by the fund is $412,628,186. b Non-income producing security. c All or partially held by a broker as collateral for open financial futures positions. d Investment in affiliated money market mutual fund. At July 31, 2009, the aggregate cost of investment securities for income tax purposes was $2,194,216,906. Net unrealized depreciation on investments was $139,549,541 of which $222,312,526 related to appreciated investment securities and $361,862,067 related to depreciated investment securities. STATEMENT OF FINANCIAL FUTURES July 31, 2009 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 7/31/2009 ($) Financial Futures Long Standard & Poor's Midcap 400 E-mini 1,047 65,625,960 September 2009 Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments) . The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2009 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 -Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic - - U.S. Treasury Securities - - Mutual Funds - - Other Financial Instruments+ - - Liabilities ($) Other Financial Instruments+ -  Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation), or in the case of options, market value at period end. The fund adopted FASB Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. All changes to accounting policies and disclosures have been made in accordance with FAS 161 and are incorporated for the current period as part of the disclosures within this Note. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded.
